DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the phrase "more preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majercak (US Pub. No. 2016/0081823).
Majercak discloses the following regarding claim 1: a stent graft having a ductal shape, the stent graft comprising: a framework portion (300) expandable and contractable along a radial direction of the stent graft (Figs. 1A, 2-6; para. 0021); and a membrane portion (200) provided along the framework portion (Figs. 1A, 2-6), wherein the membrane portion includes a bent guide portion (140, spaces between the framework elements that are bent/folded) which has a textured structure formed along the radial direction being regularly arranged (Figs. 2-6) and is deformable more preferentially than other positions in the membrane portion when the stent graft bends (paras. 0022, 0028-0030).  
Majercak discloses the following regarding claim 2: the stent graft according to claim 1, wherein the textured structure extends along a circumferential direction of the stent graft and is regularly arranged along an axial direction of the stent graft (Figs. 2-6).  
Majercak discloses the following regarding claim 3: the stent graft according to claim 2, wherein the textured structure is formed by folds provided on the membrane portion (Figs. 2-6; paras. 0022, 0028-0030, where when the bent guide portions are bent, they will fold in upon itself).  
Majercak discloses the following regarding claim 4: the stent graft according to claim 2, wherein the textured structure is formed by at least one of grooves (140) provided on the membrane portion, and elastic bodies disposed in the grooves.  
Majercak discloses the following regarding claim 5: the stent graft according to claim l, wherein the bent guide portion is arranged so as to extend in a direction corresponding to an arrangement of the framework portion (Figs. 2-6).  
claim l, wherein the framework portion has a linear shape and is held on the membrane portion in a state where the framework portion is movable relative to the membrane portion at least in an axial direction of the framework portion when the stent graft bends (Figs. 2-6; paras. 0021-0022, 0028-0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majercak in view of Spindler (US Pub. 2018/0303597).
Majercak discloses the limitations of the claimed invention, as described above. However, it does not recite the framework portion having a spiral shape turning around an axis of the stent graft while being folded in a zigzag pattern, or a spiral shape turning around the axis of the stent graft while a curved or bent unit shape is repeated.  Spindler teaches a stent-graft prosthesis having a stent framework with a spiral shape turning around an axis of the stent graft while being folded in a zigzag pattern, or a stent framework with a spiral shape turning around the axis of the stent graft while a curved or bent unit shape is repeated (Figs. 1-3B, 7B; paras. 0006-0008), for the purpose of providing the device with the desired structural reinforcement needed to suit its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the framework of Majercak, to comprise a spiral, as taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774